998 A.2d 168 (2010)
297 Conn. 925
In re JOHNSON R. et al.
Supreme Court of Connecticut.
Decided July 8, 2010.
David J. Reich, in support of the petition.
John E. Tucker, assistant attorney general, in opposition.
The petition by the respondent father for certification for appeal from the Appellate Court, 121 Conn.App. 464, 994 A.2d 739 (2010), is granted, limited to the following issues:
"1. Did the Appellate Court properly determine that the record was inadequate to review the issue of whether the due process rights of an incompetent father were adequately protected in the termination of parental rights proceeding?
"2. If the record is adequate for review, did the trial court sufficiently ensure that such rights were protected in the termination proceeding?"